HEI Exhibit 10.6(e)

 

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO

THE 2010 EQUITY AND INCENTIVE PLAN

OF

HAWAIIAN ELECTRIC INDUSTRIES, INC.

 

This Restricted Stock Unit Agreement (“Agreement”) is made and entered into as
of [Date] (the “Date of Grant”), by and between Hawaiian Electric
Industries, Inc., a Hawaii corporation (the “Company”), and [Name] (the
“Employee”). Capitalized terms not defined herein shall have the meanings
assigned to them in the 2010 Equity and Incentive Plan of Hawaiian Electric
Industries, Inc., as amended (the “Plan”).

 

WHEREAS, the Compensation Committee of the Company’s Board of Directors or a
subcommittee thereof (hereinafter referred to as the “Committee”), appointed to
administer the Plan, has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant to the Employee restricted
stock units pursuant to the Plan as an inducement to the Employee to remain in
the service of the Company or its Subsidiaries and as a long-term incentive for
sustained high levels of performance for the Company and its Subsidiaries; and

 

WHEREAS, the Committee has instructed the Company to issue said restricted stock
units as authorized under the Plan, pursuant to the terms and conditions set
forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

1.                                       Number of Units.  The Company hereby
grants to the Employee [number of units] restricted stock units (the “Restricted
Stock Units”), subject to all of the terms and conditions of this Agreement and
the Plan.

 

2.                                       Lapse of Restrictions; Settlement. 
Subject to Section 4 below, the restrictions with respect to the Restricted
Stock Units shall lapse in accordance with the schedule attached hereto as
Exhibit A.  Upon the lapse of restrictions relating to a Restricted Stock Unit,
the Company shall, no later than sixty (60) days following the date on which
such restrictions lapse, issue to the Employee (or the Employee’s beneficiary
designated on the form attached hereto as Exhibit B, as the case may be), net of
any withholding for taxes in accordance with Section 8 below, one share of
Common Stock (in either certificated or book entry form) in settlement of each
Restricted Stock Unit with respect to which such restrictions have lapsed.

 

3.                                       Adjustments and Modifications.  In the
event of a Change in Capitalization, an appropriate and proportionate equitable
adjustment shall be made in accordance with Section 6 of the Plan in the number
of Restricted Stock Units subject to this Agreement. The Company will make cash
payments in settlement of any fractional shares at the time the shares of Common
Stock are issued.  This Agreement may also be modified, in the discretion of the
Committee, both with regard to the Vesting Schedule attached as Exhibit A hereto
and termination, by leaves

 

--------------------------------------------------------------------------------


 

of absence, changes from full to part time employment, partial disability or
other changes in Employee’s status.

 

4.                                       Termination of Service.

 

(a)                                  If the Employee’s employment or service
with the Company or any Subsidiary is terminated for any reason (including, but
not limited to, voluntary termination by Employee and termination of Employee
without Cause, including, but not limited to, termination due to elimination of
Employee’s position) other than death, Disability or Retirement, the Employee
shall forfeit any or all of the Restricted Stock Units for which the
restrictions have not yet lapsed (the “Unvested Units”).

 

(b)                                 If the Employee’s employment or service with
the Company or any Subsidiary is terminated by reason of death, Disability or
Retirement, then (i) restrictions based on Performance Goals, if any, shall
lapse based on actual performance during the full performance period and
(ii) restrictions based on lapse of time shall be deemed to have lapsed pro-rata
based on a ratio in which the numerator is the number of completed months from
the Date of Grant to the date of termination and the denominator is the total
number of months from the Date of Grant to the date the restrictions lapse in
accordance with the schedule set forth in Exhibit A hereto, and the Employee
shall forfeit all remaining Unvested Units.  As used in this Agreement, a
“month” is a calendar month, and a “completed month” requires employment or
service from the first day through the last day of the month.  However, in that
calendar month in which the Restricted Stock Units are granted, a completed
month only requires employment or service from the Date of Grant through the
last day of that month.

 

(c)                                  Except as provided in Sections 4(a) and
4(b) hereof, the restrictions on Unvested Units shall otherwise terminate in
accordance with the schedule for the lapse of the restrictions set forth in
Exhibit A hereto.

 

5.                                       Notices.  All notices and other
communications under this Agreement shall be in writing and shall be given by
hand delivery, facsimile or first class mail and shall be deemed to have been
duly given upon hand delivery, or three days after mailing or 24 hours after
transmission by facsimile.  Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary and any notice to be given to the Employee shall be addressed to him
at the address given beneath his signature hereto.  By a notice given pursuant
to this Section 5, either party may hereafter designate a different address for
notices to be given to such party.  Any notice which is required to be given to
the Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.

 

6.                                       Rights as a Stockholder.  Subject to
the restrictions set forth in the Plan and this Agreement, the Employee shall
not have any of the rights or privileges of a stockholder of the Company with
respect to the Restricted Stock Units granted pursuant to this Agreement unless
and until shares of Common Stock have been issued and delivered to the Employee
following the lapse of restrictions on such Restricted Stock Units. 
Notwithstanding the foregoing, the Employee shall have the right to receive
dividends with respect to the Restricted Stock Units,

 

2

--------------------------------------------------------------------------------


 

which dividends shall accumulate and be paid upon the delivery of the underlying
shares of Common Stock in accordance with Section 2 hereof.  The dividends shall
be calculated as follows:  on each date that a cash dividend is paid by the
Company while the Restricted Stock Units are outstanding, the Employee shall be
credited with an amount in cash equal to the aggregate dollar amount of the cash
dividends that would have been paid on the Restricted Stock Units had the
Restricted Stock Units been issued as shares of Common Stock on the date of the
dividend. The amount of the cash dividends credited to the Employee pursuant to
this Section 6 shall be subject to the same terms and conditions as are
applicable to the Restricted Stock Units awarded hereunder (including without
limitation as to time of vesting and payment) and may be reduced to satisfy any
or all of the Employee’s tax liabilities owed in connection with the Restricted
Stock Units granted pursuant to this Agreement.

 

7.                                       Protections Against Violations of
Agreement.  No purported sale, assignment, mortgage, hypothecation, alienation,
transfer, pledge, encumbrance, gift, transfer in trust or other disposition of,
or creation of a security interest in or lien on, any of the Restricted Stock
Units (or the underlying shares of Common Stock) by any holder thereof in
violation of the provisions of this Agreement or the Plan will be valid, and the
Company will not transfer any of such Restricted Stock Units on its books (or
issue shares of Common Stock in settlement thereof), nor will any dividends be
credited with respect thereto, unless and until there has been full compliance
with such provisions to the satisfaction of the Company. The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.

 

8.                                       Taxes.  Upon the lapse of restrictions
with respect to the Restricted Stock Units (and/or any later settlement
thereof), the Company shall withhold from the shares of Common Stock issued and
cash dividends otherwise payable to the Employee an amount of taxes that the
Company determines is the statutory minimum it is required to withhold under
applicable tax laws with respect to the Restricted Stock Units and any cash
dividends payable.  The amount withheld shall first be deducted from the cash
dividends payable and, to the extent insufficient, then from the Common Stock
that would otherwise be issued to the Employee.  The number of shares required
to be withheld shall be based on the Fair Market Value of the Common Stock on
the settlement date.  Any fractional share of Common Stock resulting from such
withholding shall be paid in cash.

 

Upon the Employee’s attainment of Retirement eligibility before the lapse of
restrictions, any employment taxes thereafter (but prior to the lapse of
restrictions) payable by the Employee shall be satisfied by withholding from the
Employee’s regular salary payable immediately following the date the employment
tax obligation arises (and, to the extent insufficient, by cash payment by the
Employee).

 

9.                                       Failure to Enforce Not a Waiver.  The
failure of the Company to enforce at any time any provision of this Agreement
shall in no way be construed to be a waiver of such provision or of any other
provision hereof.

 

10.                                 Governing Law.  This Agreement shall be
governed by and construed according to the laws of the State of Hawaii without
regard to its principles of conflict of laws.

 

3

--------------------------------------------------------------------------------


 

11.                                 Incorporation of Plan.  The Plan is hereby
incorporated by reference and made a part hereof, and the Restricted Stock Units
and this Agreement shall be subject to all terms and conditions of the Plan.

 

12.                                 Entire Agreement; Relationship to the Plan. 
This Agreement and the Plan set forth the sole entire agreement and
understanding between the parties as to the subject matter hereof, and merge
with and supersede all prior and contemporaneous discussions, agreements and
understandings of every and any nature between them with respect to the subject
matter hereof.  Except to the extent provided in Section 3 or 15 hereof, and
except to the extent that provisions hereof are by their terms subject to any
subsequent amendment of the Plan, this Agreement may not be changed or modified,
except by agreement in writing, signed by the Company and the Employee.  In the
event of any conflict or inconsistency between this Agreement and the Plan as
written on the Date of Grant, the Plan shall govern.

 

13.                                 Survival of Terms.  This Agreement shall
apply to and bind the Employee, the Employee’s heirs, legatees, executors and
administrators, the Company and the Company’s legal successors.

 

14.                                 Agreement Not a Contract for Services. 
Neither the Plan, the granting of the Restricted Stock Units, this Agreement nor
any other action taken pursuant to the Plan shall constitute or be evidence of
any agreement or understanding, express or implied, that the Employee has a
right to continue to provide services as an officer, director, employee,
consultant or advisor of the Company or any Subsidiary or Affiliate of the
Company for any period of time or at any specific rate of compensation, or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which are hereby expressly reserved, to discharge the Employee at
any time for any reason whatsoever, with or without Cause.

 

15.                                 Authority of the Committee.  The Committee
shall have full authority to interpret and construe the terms of the Plan and
this Agreement. The determination of the Committee as to any such matter of
interpretation or construction, including, without limitation, as to any
adjustment or related matter under Section 3 hereof or any matter under
Section 4 hereof, shall be final, binding and conclusive.

 

16.                                 Representations.  The Employee has reviewed
with his or her own tax advisors the federal, state, local and foreign tax
consequences of the transactions contemplated by this Agreement. The Employee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Employee understands that he or she (and
not the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement.

 

17.                                 Acceptance.  The Employee hereby
acknowledges receipt of a copy of the Plan and this Agreement. The Employee has
read and understands the terms and provisions thereof, and accepts the
Restricted Stock Units subject to all of the terms and conditions of the Plan
and this Agreement. The Employee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan and this Agreement.

 

4

--------------------------------------------------------------------------------


 

18.                                 Committee Action.  Execution of this
Agreement by the Chair or other member of the Committee signifies that this
Agreement, the award of Restricted Stock Units made hereby and the conditions
upon which the restrictions on the Restricted Stock Units shall lapse or be
satisfied have been approved by the Committee either at a meeting of the
Committee or by the unanimous written consent of its members.

 

19.                                 Section 409A.  To the extent applicable, it
is intended that this Agreement comply with the provisions of Section 409A
(“Section 409A”) of the Code.  This Agreement will be administered and
interpreted in a manner consistent with this intent, and any provision that
would cause this Agreement to fail to satisfy Section 409A will have no force
and effect until amended to comply therewith (which amendment may be retroactive
to the extent permitted by Section 409A).  Notwithstanding anything contained
herein to the contrary, the Employee shall not be considered to have terminated
employment with the Company for purposes of this Agreement and no payments shall
be due to the Employee under this Agreement which are payable upon the
Employee’s termination of employment unless the Employee would be considered to
have incurred a “separation from service” from the Company within the meaning of
Section 409A.  To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A, amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to the Agreement during
the six-month period immediately following the Employee’s termination of
employment shall instead be paid on the first business day after the date that
is six months following the Employee’s termination of employment (or upon the
Employee’s death, if earlier).

 

20.                                 Severability.  If one or more of the
provisions of this Agreement shall be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby and the invalid,
illegal or unenforceable provisions shall be deemed null and void; provided,
however, to the extent permissible by law, any provisions which could be deemed
null and void shall first be construed, interpreted or revised retroactively to
permit this Agreement to be construed so as to foster the intent of this
Agreement and the Plan and to avoid any such finding of invalidity, illegality
or unenforceability.

 

21.                                 Headings.  Headings in this Agreement are
used solely for the convenience of the parties and shall not be deemed to be a
limitation upon or descriptive of the contents of any Section hereof.

 

22.                                 No Limit on Other Arrangements.

 

(a)                                  Nothing contained in this Agreement shall
be construed to prevent the Company or any Subsidiary thereof from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of any type of equity-based award (subject to stockholder
approval if such approval is required).

 

(b)                                 Nothing contained in this Agreement shall be
construed to prevent the Company or any Subsidiary thereof from taking any
corporate action which is deemed by it to be appropriate or in its best
interest, whether or not such action would have an adverse effect on the
Restricted Stock Units granted under this Agreement.  No employee, beneficiary
or other person

 

5

--------------------------------------------------------------------------------


 

shall have any claim against the Company or any subsidiary thereof as a result
of any such action.

 

23.                                 Signature in Counterparts.  This Agreement
may be signed in two or more counterparts, each of which shall be deemed an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Date of Grant.

 

 

HAWAIIAN ELECTRIC INDUSTRIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Chair or Member of the Compensation Committee

 

 

 

 

 

 

 

By:

 

 

 

Senior Vice President, General Counsel,
Secretary & Chief Administrative Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

Employee’s Name: [Name]

 

 

 

Employee’s Social Security Number: [SSN]

 

 

 

Employee’s Address:

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

VESTING SCHEDULE

 

Subject to Sections 10 and 12 of the Plan and Section 4 of the Agreement to
which this Exhibit A is attached, the restrictions on the Restricted Stock Units
granted pursuant to this Agreement shall lapse if:

 

Employee is continually employed by the Company or its Subsidiaries from the
Date of Grant through [DATE][.][;and]

 

[The following Performance Goals are met:  PERFORMANCE GOALS.]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

BENEFICIARY DESIGNATION

 

This beneficiary designation is made in accordance with the Agreement to which
this Exhibit B is attached, the Employee hereby makes an:

 

o  INITIAL DESIGNATION OF BENEFICIARY

 

OR

 

o  REVISED DESIGNATION OF BENEFICIARY

 

I hereby direct that, in the event of my death prior to delivery of the stock
certificates contemplated to be delivered by the Agreement to which this
Beneficiary Designation is attached, such stock certificates be issued in the
name of and be delivered to, and any cash amounts payable in accordance with the
Agreement be paid to:

 

Name

Relationship

 

 

Address

 

 

 

Social Security No.

Date of Birth

 

This beneficiary designation revokes any and all other beneficiary designations
under the Agreement made prior to the date of this designation.

 

By signing below, I acknowledge that I have read and understood the foregoing.

 

Signed by

 

 

Date

 

Employee

 

 

 

Receipt acknowledged

 

Hawaiian Electric Industries, Inc.

 

 

 

By

 

 

Date

 

 

--------------------------------------------------------------------------------